United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604
                                        April 28, 2010


                                          Before


                              FRANK H. EASTERBROOK , Chief Judge

                              WILLIAM J. BAUER, Circuit Judge

                              DIANE P. WOOD, Circuit Judge



No. 09-3092
                                                          Appeal from the United
LEE MERCADO, et al.,                                      States District Court for the
      Plaintiffs-Appellees,                               Northern District of Illinois,
                                                          Eastern Division.
              v.
                                                          No. 06 C 552
THOMAS J. DART , Sheriff of Cook County, Illinois,        Matthew F. Kennelly, Judge.
     Defendant-Appellant.




                                           Order

       The slip opinion of this court issued on April 28, 2010, is amended as follows:

              Page 1, first line of opinion, change “detailed” to “detained”.